DETAILED ACTION
This is in response to AFCP dated 1/21/22.  Claims 1, 8, and 10 have been examined.  Claims 2-7, 9, and 11-12 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, and 10 teach, among other things, … an operator management system via a mobility management entity for controlling IoT devices and a base station in a network comprising … an uplink controller that controls one of the IoT devices to perform multihop routing via at least two relays on an upload of data from the IoT device to a base station with uplink instructions, wherein the uplink instructions are transmitted from the operator management system via the mobility management entity to the one of the IoT device; and a downlink controller that selects at least one relay from among said at least two relays based on the remaining battery levels and the QOSs and controls the base station to use, on a down- link from the base station to the one of the IoT device, the selected relay except for relays with low remaining battery levels and relays with poor QOSs with downlink instructions, wherein the downlink instructions are transmitted from the operator management system via the mobility management entity to the base station.
.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 8, and 10 have been allowed.  Claims 2-7, 9, and 11-12 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468